
	

114 HR 4171 IH: Silent Skies Act of 2015
U.S. House of Representatives
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4171
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2015
			Mr. Crowley introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to prohibit the operation of certain aircraft not complying
			 with stage 4 noise levels, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Silent Skies Act of 2015. 2.FindingsCongress finds that—
 (1)aircraft and airport noise is one of the most common quality of life nuisance issues in neighborhoods throughout the United States; and (2)the chapter 14 aircraft noise certification standard (to be known as stage 5) became applicable to new type design aircraft in 2014 pursuant to an agreement signed by the International Civil Aviation Organization, of which the United States is a member.
			3.Aircraft noise reduction technology research, development, and implementation partnership
 (a)Cooperative agreementSubchapter I of chapter 475 of title 49, United States Code, is amended by adding at the end the following:
				
					47511.Aircraft noise reduction technology research, development, and implementation partnership
 (a)In generalThe Administrator of the Federal Aviation Administration shall enter into a cooperative agreement, using a competitive process, with an institution, entity, or consortium to carry out a program for the development, maturing, and certification of aircraft technology that will assist in-service and in-production civil turbojets that have noise levels greater than the levels specified in stage 4 noise standards in complying with such noise standards, as required under subchapter II of this chapter, or more stringent noise standards.
 (b)Terms and conditionsThe Administrator may include in a cooperative agreement entered into under this section terms and conditions requiring a recipient of funds under the cooperative agreement—
 (1)to conduct activities under the cooperative agreement on a cost-shared basis, using Federal and non-Federal funds; and
 (2)to make repayments to the United States of all or a portion of the amounts received by the recipient under the cooperative agreement, if an aircraft technology developed under the cooperative agreement results in revenues for the recipient.
 (c)FundingOf amounts appropriated under section 48102(a), not more than $10,000,000 for each of fiscal years 2017, 2018, and 2019 may be used to carry out this section.
 (d)ReportBeginning in fiscal year 2017, the Administrator shall publish an annual report on the program established under this section until completion of the program..
 (b)Clerical amendmentThe analysis for such subchapter is amended by adding at the end the following:   47511. Aircraft noise reduction technology research, development, and implementation partnership.. 4.Prohibition on operating certain aircraft not complying with stage 4 noise levels (a)In generalSubchapter II of chapter 475 of title 49, United States Code, is amended by adding at the end the following:
				
					47535.Limitation on operating certain aircraft not complying with stage 4 noise levels
 (a)RegulationsNot later than December 31, 2016, the Secretary of Transportation, in consultation with the International Civil Aviation Organization, shall issue regulations to establish minimum standards for civil turbojets to comply with stage 4 noise levels.
 (b)General ruleThe Secretary shall issue regulations to ensure that, except as provided in section 47529— (1)25 percent of the civil turbojets with a maximum weight of more than 75,000 pounds operating after December 31, 2022, to or from airports in the United States comply with the stage 4 noise levels established under subsection (a);
 (2)50 percent of such turbojets operating after December 31, 2027, to or from airports in the United States comply with the stage 4 noise levels;
 (3)75 percent of such turbojets operating after December 31, 2032, to or from airports in the United States comply with the stage 4 noise levels; and
 (4)100 percent of such turbojets operating after December 31, 2037, to or from airports in the United States comply with the stage 4 noise levels.
							(c)Foreign-Flag aircraft
 (1)International standardsThe Secretary shall request the International Civil Aviation Organization to add to its Work Programme the consideration of international standards for the phase-out of aircraft that do not comply with stage 4 noise levels.
 (2)EnforcementThe Secretary shall enforce the requirements of this section with respect to foreign-flag aircraft only to the extent that such enforcement is consistent with United States obligations under international agreements.
 (d)Annual reportBeginning with calendar year 2020— (1)each air carrier shall submit to the Secretary an annual report on the progress the carrier is making toward complying with the requirements of this section and regulations issued to carry out this section; and
 (2)the Secretary shall submit to Congress an annual report on the progress being made toward that compliance.
							(e)Recertification not required
 (1)Limitation on statutory constructionNothing in this section may be construed to require the recertification of a civil turbojet that has been retrofitted to comply with or otherwise already meets the stage 4 noise levels established under subsection (a).
 (2)Means of demonstrating compliance with stage 4 noise levelsThe Secretary shall specify means for demonstrating that an aircraft complies with stage 4 noise levels without requiring recertification..
			(b)Nonaddition rule
 (1)In generalSection 47529 of such title is amended— (A)in subsection (a)—
 (i)in the matter preceding paragraph (1)— (I)by striking subsonic; and
 (II)by striking November 4, 1990 and inserting December 31, 2020; (ii)in paragraph (1) by striking stage 3 and inserting stage 4; and
 (iii)in paragraph (2) by striking November 5, 1990 and inserting January 1, 2021; (B)in subsection (b) by striking stage 3 and inserting stage 4; and
 (C)in subsection (c)(1) by striking November 5, 1990 and inserting January 1, 2021. (2)Effective dateThe amendments made by this subsection take effect on December 31, 2020.
				(c)Conforming amendments
 (1)In generalChapter 475 of such title is amended— (A)in the chapter analysis—
 (i)by striking the item relating to section 47530 and inserting the following:   47530. Nonapplication of certain requirements to aircraft outside the 48 contiguous States.; and(ii)by adding at the end the following:
							
								
									47535. Limitation on operating certain aircraft not complying with stage 4 noise levels.;
 (B)in section 47530— (i)by striking the section designation and heading and inserting the following:
							
								47530.Nonapplication of certain requirements to aircraft outside the 48 contiguous States;
 (ii)by striking and 47529 and inserting , 47529, and 47535; (iii)by striking subsonic;
 (iv)by striking November 4, 1990 and inserting December 31, 2020; and (v)by striking stage 3 and inserting stage 4; and
 (C)in section 47531 by striking or 47534 and inserting 47534, or 47535. (2)Effective dateThe amendments made by clauses (iii), (iv), and (v) of paragraph (1)(B) take effect on December 31, 2020.
				5.Standards for issuance of type certificates
			(a)Applicability of stage 5 noise standards to civil turbojets with a maximum weight of more than
 75,000 poundsOn and after December 31, 2017, the Secretary of Transportation may not issue a type certificate for a civil turbojet with a maximum weight of more than 75,000 pounds unless the person applying for the type certificate demonstrates that the civil turbojet complies with stage 5 noise levels.
 (b)Applicability of stage 5 noise standards to all civil turbojetsOn and after December 31, 2020, the Secretary may not issue a type certificate for any civil turbojet unless the person applying for the type certificate demonstrates that the civil turbojet complies with stage 5 noise levels.
			
